                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 JOHN FELDER,                         HONORABLE JEROME B. SIMANDLE

                   Petitioner,
                                              Civil Action
      v.                                   No. 17-1534 (JBS)

 WARDEN MARK KIRBY,
                                                OPINION
                   Respondent.



APPEARANCES:

John Felder, Petitioner pro se
#60530-066
FCI Fairton
P.O. Box 420
Fairton, NJ 08320

SIMANDLE, District Judge:

     INTRODUCTION

     John Felder moves for relief from this Court’s August 30,

2017 order dismissing his amended petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. Motion for Relief, Docket

Entry 10. For the reasons stated below, the motion is denied

without prejudice.

     BACKGROUND

     Petitioner’s history was briefly recounted by the Court in

its opinion transferring the habeas petition to the Third

Circuit for consideration under 28 U.S.C. § 2255(h):
     Petitioner was sentenced in the Eastern District of
     Pennsylvania (“Eastern District”) on June 9, 2008 after
     being convicted by a jury of drug and firearm offenses.
     The Court of Appeals for the Third Circuit affirmed the
     convictions and 264-month sentence.

     In 2011, Petitioner filed a motion pursuant to 28 U.S.C.
     § 2255 in the Eastern District challenging his
     convictions. However, the court treated his § 2255
     motion as a motion for a new trial pursuant to Federal
     Rule of Criminal Procedure 33 and denied relief. The
     Third Circuit affirmed the recharacterization and
     result. Petitioner later filed a § 2255 motion raising
     arguments pursuant to Descamps v. United States, 133 S.
     Ct. 2276 (2013). The Eastern District denied the motion.

Felder v. Kirby, No. 17-1534, 2017 WL 3736658, at *1 (D.N.J.

Aug. 30, 2017) (footnote and internal citations omitted). See

also United States v. Felder, 529 F. App’x 111 (3d Cir. 2013)

(per curiam). In his § 2241 petition, Petitioner asked the Court

to resentence him without the career offender enhancement

because his prior convictions no longer qualified him as a

career offender citing Mathis v. United States, 136 S. Ct. 2243

(2016), and Holt v. United States, 843 F.3d 720 (7th Cir. 2016).

     The Court concluded that existing Third Circuit precedent

did not confer jurisdiction to review Petitioner’s challenges to

his sentencing enhancement under § 2241. August 30, 2017 Opinion

at 4-5 (citing United States v. Brown, 456 F. App’x 79, 81 (3d

Cir. 2012 (per curiam); In re Dorsainvil, 119 F.3d, 245, 249 (3d

Cir. 1997)). The Court exercised its discretion to transfer the

matter under 28 U.S.C. § 1631 to the Third Circuit for review

under § 2255(h) as a second or successive § 2255 motion. Id. at

                                2
n.2. See In re Felder, No. 17-2902 (3d Cir. dismissed Oct. 31,

2017).

     On March 27, 2018, Petitioner filed the instant motion

under Rule 60(b). He argues the Court erred by converting the

motion to a second or successive § 2255 motion without providing

him notice under United States v. Miller, 197 F.3d 644 (3d Cir.

1999). He also argues the Court erred by concluding it lacked

jurisdiction under § 2241. He noted there are several cases

pending before the Third Circuit raising identical issues that

were not recharacterized as § 2255(h) motions.

     STANDARD OF REVIEW

     A Rule 60(b) motion is “addressed to the sound discretion

of the trial court guided by accepted legal principles applied

in light of all the relevant circumstances.” Ross v. Meagan, 638

F.2d 646, 648 (3d Cir. 1981). Rule 60(b) “does not confer upon

the district courts a ‘standardless residual of discretionary

power to set aside judgments.’” Moolenaar v. Gov. of the Virgin

Islands, 822 F.2d 1342, 1346 (3d Cir. 1987). “Rather, relief

under Rule 60(b) is available only under such circumstances that

the ‘overriding interest in the finality and repose of judgments

may properly be overcome.’” Tischio v. Bontex, Inc., 16 F. Supp.

2d 511, 533 (D.N.J. 1998) (quoting Martinez–McBean v. Gov. of

the Virgin Islands, 562 F.2d 908, 913 (3d Cir. 1977); see also

Moolenaar, 822 F.2d at 1346 (“The remedy provided by Rule 60(b)

                                3
is ‘extraordinary and special circumstances must justify

granting relief under it.”) (internal citation omitted). “Rule

60(b) must be applied ‘[s]ubject to the propositions that the

finality of judgments is a sound principle that should not

lightly be cast aside, [and] ... is not a substitute for

appeal.” Kock v. Gov. of the Virgin Islands, 811 F.2d 240, 246

(3d Cir. 1987) (internal citation omitted).

     ANALYSIS

     The Third Circuit’s required Miller notice did not apply to

Petitioner’s § 2241 petition. In Miller, the Third Circuit

expressed concern that sua sponte recharacterization of “a

petitioner's first post-conviction pleading as his § 2255 writ

[would] effectively bar[] all future writs except in the rare

circumstances set out in § 2255.” 197 F.3d at 651 (emphasis

added). The court therefore instructed district courts to warn

first time pro se petitioners that “[s]ection 2255, as amended

by AEDPA, bars second or successive habeas petitions absent

exceptional circumstances and certification by the appropriate

court of appeals” and that “petitioners must marshal in one §

2255 writ all the arguments they have to collaterally attack

their convictions.” Id. at 649. This was not Petitioner’s first

post-conviction pleading. See United States v. Felder, No. 14-

3344 (3d Cir. Feb. 17, 2015) (noting § 2255 motion under

Descamps was time-barred), cert. denied, 136 S. Ct. 140 (Mem)

                                4
(2015). The Court was therefore not required to warn Petitioner

of the consequences of filing a first § 2255 motion before

transferring the petition to the Third Circuit.

     Petitioner also has not met the high standard for

reconsideration of this Court’s decision. Fed. R. Civ. P. 60(b).

The Court acknowledges that there are cases pending before the

Third Circuit that will decide whether district courts have

jurisdiction to consider challenges to sentencing enhancements

under the savings clause of § 2255(e). However to date, the

Court of Appeals has not extended the savings clause to cases

such as Petitioner’s in a precedential opinion. See Newman v.

Kirby, No. 17-2659 (3d Cir. Nov. 8, 2018) (slip op. at 3 n.1)

(non-precedential) (“We have not determined whether § 2255(e)’s

saving clause is available when a defendant seeks to challenge a

sentence enhancement based on an intervening change in statutory

interpretation, and we need not do so here.”) (internal citation

omitted); Townsend v. Warden Hazelton FCI, __ F. App’x __, 2018

WL 5733043, at *2 (3d Cir. Oct. 31, 2018) (non-precedential)

(citing United States v. Doe, 810 F.3d 132, 160-61 (3d Cir.

2015)). In the absence of published authority extending the

savings clause’s reach, the Court declines to exercise

jurisdiction under § 2241. Petitioner may file a new motion

under Rule 60(b) if the Third Circuit extends § 2241’s scope.



                                5
     CONCLUSION

     For the reasons stated above, the motion for relief is

denied without prejudice. An accompanying Order will be entered.



November 14, 2018                    s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                6
